Title: From Thomas Jefferson to James Dinsmore, 7 November 1808
From: Jefferson, Thomas
To: Dinsmore, James


                  
                     Sir
                     
                     Washington Nov. 7. 08.
                  
                  By this post I forward to mr Bacon 50. D. for you: and this day also mr Jefferson will deposit 450. D. on my order in your name in the Richmond bank, subject to your order. by the next post I shall be able to forward to you the reciept of the bank.
                  Inclosed I send you directions for hanging the bells. they are so few, & so contrived that I think you will have wire enough. I have some idea of having provided thumb-levers for the bells in this form, [GRAPHIC IN MANUSCRIPT] if I have not, be so good as to let me know by return of post & I will get them here & forward them. my best wishes attend you.
                  
                     Th: Jefferson
                     
                  
                  
                     P.S. I am not certain whether I have before desired you in fixing gutters at the eves of the terras on the top of the house, to do it so we may hereafter lead the water of the terras easily into tubs to be arranged just within the balustrade, so as to hold a sufficient supply of water for a case of fire.
                  
               